Citation Nr: 0308957	
Decision Date: 05/13/03    Archive Date: 05/20/03

DOCKET NO.  00-08 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a left ankle 
disorder.

4.  Entitlement to service connection for a left knee 
disorder.

5.  Entitlement to a compensable evaluation for hemorrhoids.

6.  Entitlement to a compensable evaluation for low back 
pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from May 1994 to May 1998.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, which denied the benefits sought on 
appeal.  The veteran also appealed the denial of a 
compensable evaluation for facial scarring, but withdrew the 
appeal of that claim at his hearing before the Board in 
November 2001.  As such, the only issues remaining on appeal 
are those set forth on the title page of this remand.


REMAND

The evidence of record shows that the veteran filed an 
application for VA compensation benefits in April 1999.  All 
requested benefits were denied by the RO in a September 1999 
rating decision.  The case was certified to the Board without 
the veteran being notified of his rights and responsibilities 
under the Veterans Claims Assistance Act of 2000 (VCAA) Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 to 5107 (West 2002)].  The veteran 
testified before the Board in November 2001.  

In January 2003, the Board sent the veteran a letter advising 
him of his rights and responsibilities under the VCAA, 
including notice of his need to respond within thirty days of 
the date of the letter as provided in 38 C.F.R. Section 
19.9(a)(2)(ii).  The VCAA includes an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  A 
portion of the regulations implementing the VCAA, however, 
were recently invalidated by the United States Court of 
Appeals for the Federal Circuit (Court).  The Court 
specifically found that, under the statute, a veteran has one 
year in which to submit additional evidence and argument in 
support of his claim following notice of the VCAA as opposed 
to only thirty days as set forth in the regulations at 38 
C.F.R. Section 19.9(a)(2)(ii).  Accordingly, that portion of 
the regulations limiting a veteran's response time to thirty 
days, 38 C.F.R. Section 19.9(a)(2)(ii), was invalidated.  See 
Disabled  American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  
Consequently, this matter must be remanded to the RO to 
ensure that the veteran is given proper notice of his rights 
and responsibilities under the VCAA, allowed the appropriate 
time in which to respond to the notice of the VCAA and/or 
waive that response time, and to ensure that all duty to 
notify and duty to assist obligations of VA are met.

Therefore, this matter is REMANDED for the following action:

The RO must advise the veteran of his 
rights and obligations under the VCAA and 
valid implementing regulations.  He 
should be given an opportunity to supply 
additional evidence and/or argument, 
identify additional evidence for VA to 
obtain, or waive his right to the one-
year response time required under the 
VCAA.  All new evidence and/or arguments 
must be associated with the veteran's 
claims folder.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.




	                  
_________________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




